Exhibit 10.14

PENTAIR LTD.

EMPLOYEE STOCK PURCHASE AND BONUS PLAN

Effective September 28, 2012

SECTION 1

HISTORY AND BACKGROUND

Pentair, Inc. (“Old Pentair”) adopted, effective March 1, 1977, the Pentair,
Inc. Employee Stock Purchase and Bonus Plan the (“Pre-Merger ESPP”) and,
effective August 31, 1998, the Pentair, Inc. International Stock Purchase and
Bonus Plan (the “Pre-Merger International ESPP”). The shareholders of Old
Pentair approved amended and restated versions of the Pre-Merger ESPP and the
Pre-Merger International ESPP that became effective on May 1, 2004. Old Pentair
adopted (1) the Pre-Merger ESPP to provide to U.S. employees of Old Pentair and
the members of its controlled group of companies an opportunity to purchase, as
a long-term investment, shares of Old Pentair common stock, and (2) the
Pre-Merger International ESPP to afford the employees of its international
branches and subsidiaries a convenient and cost-effective means for the regular
and systematic purchase of Old Pentair common stock on terms substantially
comparable to those available to Old Pentair U.S. employees.

In connection with the merger of Old Pentair with and into a wholly-owned
subsidiary of Tyco Flow Control International Ltd. (to be renamed Pentair Ltd.,
and referred to herein as the “Company”), which is expected to occur on or about
September 28, 2012 (the “Merger”), the Company is adopting this Pentair Ltd.
Employee Stock Purchase and Bonus Plan (the “Plan”) to provide to employees of
the Company and its designated divisions and subsidiaries the opportunity to
purchase shares of the Company’s common stock after the Merger. The Plan shall
become effective only upon the date the Merger is consummated (the “Commencement
Date”). The Plan is also considered a successor to the Pre-Merger ESPP and
Pre-Merger International ESPP for all purposes, including satisfying the
purchase obligations under those plans for the quarter ending September 30,
2012.

The following sections of the Plan (other than Appendix A) shall apply to the
U.S. employees of the Company and its participating divisions and subsidiaries.
The terms and conditions set forth in Appendix A shall apply exclusively to the
non-U.S. employees of the Company’s participating international branches and
subsidiaries.

SECTION 2

DEFINITIONS

Unless the context clearly requires otherwise, when capitalized the terms listed
below shall have the following meanings when used in this Section or other parts
of the Plan.

(1) “Account” is an account maintained under the Plan by the Plan Agent to
record the amount withheld from each Participant’s Compensation or contributed
directly by a Participant for the purpose of purchasing Stock, the amount of
Company matching contributions made on behalf of a Participant, cash dividends
paid with respect to such Stock, and the number of shares of Stock held on
behalf of each Participant under the Plan.



--------------------------------------------------------------------------------

(2) “Affiliated Company” is (a) any corporation or business located in and
organized under the laws of one of the United States which is a member of a
controlled group of corporations or businesses (within the meaning of Code
section 414(b) or (c)) that includes the Company, but only during the periods
such affiliation exists, or (b) any other entity in which the Company may have a
significant ownership interest, and which the Plan Administrator determines
shall be an Affiliated Company for purposes of the Plan.

(3) “Code” is the Internal Revenue Code of 1986, as amended.

(4) “Company” is Pentair Ltd., a Swiss company.

(5) “Compensation” is a Participant’s base wages or salary (i.e., exclusive of
overtime or bonus payments), or the equivalent thereof, paid to or on behalf of
a Participant for services rendered to the Company or a Participating Employer.

(6) “Eligible Employee” is an Employee, except those Employees:

(i) who are included in a unit of Employees covered by a collective bargaining
agreement between Employee representatives and a Participating Employer, unless
and to the extent such agreement provides that such Employees shall be covered
by the Plan, or the Participating Employer and the Plan Administrator have
otherwise agreed to extend coverage under the Plan to such Employees;

(ii) who are covered under Appendix A;

(iii) whose Employer is not a Participating Employer; or

(iv) who are not treated as Employees by the Company or a Participating Employer
for purposes of the Plan even though they may be so treated or considered under
applicable law, including Code section 414(n), the Federal Insurance
Contribution Act or the Fair Labor Standards Act (e.g., individuals treated as
employees of a third party or as self-employed).

(7) “Employee” is an individual who is an employee of the Company or an
Affiliated Company.

(8) “Participant” is an Eligible Employee who has met the age and service
requirements for Plan participation and completed the authorization form
necessary for participation.

(9) “Participating Employer” is an Affiliated Company which is making, or has
agreed to make, contributions under the Plan with respect to some or all of its
Employees, but only during the period such agreement to contribute remains in
effect. The Company must approve each Participating Employer, except that any
entity that is considered a Participating Employer under the Pre-Merger ESPP
automatically shall be considered a Participating Employer hereunder on the
Commencement Date without further action by the Company or such employer.

 

-2-



--------------------------------------------------------------------------------

(10) “Plan” is the Pentair Ltd. Employee Stock Purchase and Bonus Plan as
described in this plan document effective September 28, 2012, and as it may be
amended from time to time thereafter.

(11) “Plan Administrator” is the Company, and may include an employee or
committee of employees of the Company or any subsidiary thereof that has been
appointed by the Company to serve as the plan administrator of the Plan.

(12) “Plan Agent” is the entity duly appointed by the Company to receive funds
contributed by Participants and Participating Employers, to purchase shares of
Stock with such funds, and to maintain Participant Accounts.

(13) “Prospectus” is the prospectus, as in effect from and after September 28,
2012, which describes the Plan and which is delivered to eligible Participants
with respect to the purchase of Stock under the Plan.

(14) “Stock” is the registered shares of the Company, nominal value CHF 0.50 per
share, subject to any capital changes.

SECTION 3

ELIGIBILITY

3.1 General. All Eligible Employees of a Participating Employer may elect to
participate in the Plan after the Commencement Date upon the attainment of age
eighteen (18) and the completion of twelve (12) consecutive months of employment
with the Company or an Affiliated Company, measured from such individual’s
original date of hire. Notwithstanding the foregoing, all Participants in the
Pre-Merger ESPP as of the date immediately preceding the Commencement Date
automatically shall be considered Participants hereunder on the Commencement
Date without further action by such individuals.

3.2 Determining Credit for Completed Service.

(a) Eligible Employee Who Leaves Employment. In the event an Employee who has
completed the twelve (12) consecutive months of service necessary to elect to
participate in the Plan leaves employment with the Company and all Affiliated
Companies and is subsequently rehired, credit for such completed service shall
not be lost, regardless of the length of time between the date such employment
ends and the individual’s rehire date.

(b) Leaving Employment Before Eligible. An Employee who leaves employment with
the Company and all Affiliated Companies prior to the completion of twelve
(12) consecutive months of service and is subsequently rehired shall not receive
credit for any service completed prior to the time such first term of employment
ended.

(c) Collectively Bargained Employees. In those cases where a group of Employees
who are covered by a collective bargaining agreement becomes eligible to
participate in the Plan pursuant to the terms of such agreement then, unless the
agreement provides otherwise, such Employees shall be given credit for service
completed prior to the effective date of such agreement for purposes of
determining eligibility to elect to participate in the Plan.

 

-3-



--------------------------------------------------------------------------------

(d) Newly Acquired Groups. In those cases where a company, partnership, joint
venture or other entity becomes an Affiliated Company, the Plan Administrator
may, but shall not be required to, give credit to the Employees of such
organization for service completed with their employer prior to the date such
employer becomes an Affiliated Company.

SECTION 4

PARTICIPATION

4.1 General. Plan participation is voluntary and Eligible Employees do not
automatically become Participants upon meeting the Plan’s eligibility
requirements, except as set forth in Section 3.1. An Eligible Employee who has
met the Plan’s eligibility requirements, as described in Section 3, may commence
Plan participation after the Commencement Date by delivering to the Human
Resources Department of the Company or a Participating Employer an authorization
for deductions from such individual’s Compensation, if the individual intends to
make contributions through payroll deductions. Notwithstanding the foregoing,
the deduction authorization in effect for each Participant in the Pre-Merger
ESPP as of the Commencement Date automatically shall be given effect hereunder
on and after the Commencement Date.

4.2 Withdrawal from Participation. A Participant may elect to cease
participation under the Plan at any time, even though he or she remains an
Eligible Employee of the Company or a Participating Employer, by giving written
notice to his or her employer. Such an individual may not elect to again
participate in the Plan until the calendar year following the calendar year in
which he or she withdraws from participation.

SECTION 5

CONTRIBUTIONS

5.1 Participant Contributions. Participants may make contributions under the
Plan for purposes of purchasing Stock by using either or both of the methods
described below. All such contributions must be made in cash or a cash
equivalent.

(a) Payroll Deductions. A Participant may authorize his or her employer to make
a deduction from each paycheck for purposes of purchasing Stock. The minimum
deduction allowed is $10.00 per month; the maximum deduction allowed is the
lesser of $750 per month and 15% of such Participant’s Compensation. A
Participant may change the amount of his or her payroll deduction at any time,
but not more than once in any calendar year.

(b) Additional Contributions. A Participant may also purchase Stock by making an
additional cash contribution. Any such contribution shall not be made by payroll
deduction but shall be paid by the Participant directly to the Plan Agent. These
contributions, if any, must be made at least quarterly, and the total quarterly
contribution cannot exceed $3,000.

5.2 Employer Bonus Contribution. Each month the Company and Participating
Employers shall pay to the Plan Agent on behalf of each Participant employed by
such employer an amount equal to twenty-five percent (25%) of the contributions
made by Participants through payroll deductions from Compensation. No such bonus
contribution shall be made by the Company or any Participating Employer with
respect to any additional cash contributions made directly by Participants.

 

-4-



--------------------------------------------------------------------------------

5.3 Dividends. Cash dividends paid on Stock held in a Participant’s Account
shall be used by the Plan Agent to purchase additional shares of Stock on behalf
of such Participant. Stock dividends declared by the Company shall be allocated
to Accounts.

5.4 Mandatory Suspension. To the extent required under applicable United States
Treasury Regulations, a Participant who receives a hardship withdrawal pursuant
to the provisions of the Pentair, Inc. Retirement Savings and Stock Incentive
Plan or such other retirement plan in which such Participant participates shall
be required to cease contributions of any kind to the Plan for a minimum of six
(6) months from the date such hardship distribution is received.

SECTION 6

PURCHASE OF STOCK

6.1 Participant Accounts. The Plan Agent shall establish for each Participant an
Account to hold the Stock purchased on behalf of such Participant. All Stock and
other amounts allocated to such Account shall at all times be fully vested and
nonforfeitable.

6.2 Purchasing Stock. The Plan Agent shall use all Participant and employer
contributions, regardless of type and including cash dividends, to purchase
Stock on the open market. The Plan Agent shall make all such purchases over a
number of business days each month as are agreed to by the Plan Agent and the
Company. All Stock so purchased shall be allocated to the Accounts of
Participants on behalf of whom purchases were made based on the average purchase
price obtained over said monthly purchase period. No interest shall be paid on
any cash amounts held by the Plan Agent regardless of whether such cash is being
held in anticipation of the date on which Stock purchases shall be made or held
pending a refund to a terminating Participant.

SECTION 7

ENDING PARTICIPATION

7.1 General. A Participant may elect to discontinue Plan participation even
though he or she remains an Eligible Employee of the Company or a Participating
Employer. In addition, a Participant may cease Plan participation by reason of
becoming an Employee of an Affiliated Company which is not a Participating
Employer, by joining a group of Employees who are not Eligible Employees, or by
qualifying for benefits under a long-term disability plan maintained by the
Company or a Participating Employer. At such time as a Participant shall cease
employment with the Company and all Affiliated Companies, Plan participation
shall cease and the individual may elect the manner in which his or her Account
shall be distributed.

7.2 Discontinuing Participation. An individual may elect at any time to cease
making contributions under the Plan, even though he or she remains an Eligible
Employee of the Company or a Participating Employer. In addition, an individual
who begins receiving long-term disability benefits shall cease making
contributions under the Plan. Such individuals may, but are not required to,
request a full or partial cash or Stock disposition from their Accounts.

 

-5-



--------------------------------------------------------------------------------

7.3 Ceasing to be an Eligible Employee. Participants who cease to be Eligible
Employees but remain Employees of the Company or an Affiliated Company may, but
are not required to, request a full or partial cash or stock disposition from
their Accounts.

7.4 Termination of Employment. Participants who cease to be Employees of the
Company or any Affiliated Company shall receive a distribution from their
Accounts as described in Section 8.

7.5 Death of Participant. In the event of the death of a Participant, such
individual’s Account shall be distributed as described in Section 8.

SECTION 8

DISPOSITION OF ACCOUNTS

8.1 Termination of Participation. At such time as a Participant shall cease to
participate in the Plan due to a termination of employment with the Company and
all Affiliated Companies, the Human Resources Department of such individual’s
employer shall provide to the individual a notice of Account distribution
options and a form whereby the individual can provide to the Plan Agent
instructions as to the disposition of his or her Account. A Participant may
elect to receive whole shares of Stock, plus cash in lieu of fractional shares,
or cash only.

(a) Stock Election. If a terminating Participant elects to receive a Stock
distribution, the Plan Agent shall deliver to such Participant the number of
whole shares of Stock allocated to such Participant’s Account. Any fractional
shares of Stock being distributed shall be sold at the Stock’s then current
market price and the proceeds of such sale, reduced by any costs associated with
such sale, including brokerage fees due to the Plan Agent or any other party,
shall be sent to the Participant. Generally, all distributions shall be
completed after all Stock purchases relevant to such Account have been made.

(b) Cash Election. If a terminating Participant elects to receive cash, the Plan
Agent shall sell all whole and fractional shares of Stock allocated to such
Participant’s Account. All such Stock shall be sold at the then current market
price and the proceeds of such sale, reduced by any costs associated with such
sale, including brokerage fees due to the Plan Agent or any other party, shall
be sent to the Participant. Generally, all sales shall be completed after all
Stock purchases relevant to such Account have been made.

(c) Default Provision. If a terminating Participant does not make a distribution
election within thirty (30) days of the date the Human Resources Department
provides the notice described in Section 8.1, the Plan Agent shall proceed as if
such Participant had elected a Stock distribution.

8.2 Death of Participant. In the event of the death of a Participant, the legal
representative or administrator of such Participant’s estate shall be entitled
to elect between a Stock or cash distribution, made at the times and in the
manner described in Section 8.1, and shall be subject to the same default
distribution rules as a Participant. All distributions, regardless of form,
shall be paid as directed by the Participant’s legal representative or
administrator, or paid to the Participant’s estate if no such direction is
provided. To the extent the Plan Administrator determines that Participant
Accounts may be held in joint tenancy with right of survivorship or adds to the
Plan a provision permitting transfer on death designation, then the Stock held
in the Account of a deceased Participant shall be distributed according to any
such designation duly made by the Participant.

 

-6-



--------------------------------------------------------------------------------

8.3 Withdrawal from Accounts.

(a) In-service Distribution. Withdrawals from Accounts are available to
Participants who (i) remain Eligible Employees but cease making contributions
under the Plan; (ii) are no longer Eligible Employees but remain Employees of
the Company or an Affiliated Company; or (iii) are currently Participants. Such
a withdrawal may be made in either cash or shares of Stock.

(b) Stock Election. If a Participant described in Section 8.3(a) wishes to
receive shares of Stock, then he or she shall specify the number of whole shares
of Stock to be distributed, if the request is for a distribution of less than
the entire Account balance. If the request is for withdrawal of the entire
Account balance, any fractional shares of Stock held in such Account shall be
sold at the Stock’s then current market price and the proceeds of such sale,
reduced by any costs associated with such sale, including brokerage fees due to
the Plan Agent or any other party, shall be sent to the Participant. Generally,
all such distributions shall be completed after all Stock purchases relevant to
such Account have been made.

(c) Cash Election. If a Participant described in Section 8.3(a) wishes to
receive cash, the Plan Agent shall sell all whole and fractional shares of Stock
allocated to such Participant’s Account or, if less than the entire Account,
such number of shares of Stock as the Participant shall specify. All such Stock
shall be sold at the then current market price and the proceeds of such sale,
reduced by any costs associated with such sale, including brokerage fees due to
the Plan Agent or any other party, shall be sent to the Participant. Generally,
all sales shall be completed after all Stock purchases relevant to such Account
have been made.

(d) Premature Withdrawal of Shares. If a Participant who has neither left
employment with the Company and all Affiliated Companies nor otherwise ceased to
participate under the Plan requests that the Plan Agent sell some or all of the
Stock acquired for his or her Account with amounts contributed by payroll
deductions from Compensation within twelve (12) months after such Stock is
purchased, the Participant’s employer may cease to make bonus contributions for
the benefit of such Participant for twelve (12) months following the date of
such premature sale.

SECTION 9

ADMINISTRATION

9.1 Term of Plan. Contingent upon the consummation of the Merger, this Plan
shall be effective September 28, 2012, or such other date as the Merger is
consummated, and shall remain in effect for a period of ten (10) years after
such effective date, unless the Plan is earlier terminated as provided in
Section 10.6.

9.2 Prospectus. Upon completing the eligibility requirements described in
Section 3, an Eligible Employee shall receive from the Human Resources
Department of the Company or his or her Participating Employer a copy of the
Prospectus which describes the Plan.

 

-7-



--------------------------------------------------------------------------------

9.3 Reporting. The Plan Agent shall provide to each Participant quarterly, or at
such other intervals as may be necessary or appropriate, the following
information:

(a) the total amount contributed to each Participant’s Account for such quarter,
whether by payroll deduction, lump sum contributions, or the Participant’s
employer;

(b) the number of shares of Stock purchased on behalf of the Participant with
all of such contributions; and

(c) the total number of shares of Stock then allocated to the Participant’s
Account.

9.4 Voting of Stock in Accounts. The Company shall provide to each Participant
all notices and correspondence it provides to any shareholder of record who is
not a Participant, including proxy statements. The Plan Agent shall receive
proxy instructions from each Participant and shall vote the Stock allocated to
each Participant’s Account in accordance with the instructions, if any, provided
by such Participant.

9.5 Non-Alienation. No Participant may use his or her Account, or the Stock
allocated to such Account, as collateral, or otherwise assign, pledge or
encumber such Stock.

9.6 Fees and Commissions. The Company shall pay commissions, service charges or
other costs incurred with respect to the purchase of Stock for purposes of the
Plan. When any such Stock is sold, the Participant is responsible for payment of
any commissions, service charges or other costs incurred on account of such
sale.

SECTION 10

MISCELLANEOUS

10.1 Voluntary Participation. Participation in the Plan is entirely voluntary,
and by maintaining the Plan the Company is not making a recommendation as to
whether any Eligible Employee should invest in Stock. Investment in any stock
involves risk, and each Eligible Employee must decide whether to accept the risk
of investing in Stock.

10.2 Employee Rights. The right of the Company or an Affiliated Company to
discipline or discharge Employees, or to exercise rights related to the tenure
of any individual’s employment, shall not be affected in any manner by reason of
the existence of the Plan or any action taken pursuant to the Plan.

10.3 Construction. The Plan Administrator shall have full power and authority to
interpret and construe the Plan, to adopt rules and regulations not inconsistent
with the Plan for purposes of administering the Plan with respect to matters not
specifically covered in the Plan document and to amend and revoke any rules and
regulations so adopted. Except as otherwise provided in the Plan, any
interpretation of the Plan and any decision on any matter within the discretion
of the Plan Administrator which is made in good faith by the Plan Administrator
shall be final and binding.

 

-8-



--------------------------------------------------------------------------------

10.4 Interpretation. Section and subsection headings are for convenience of
reference and not part of this Plan, and shall not influence its interpretation.
Wherever any words are used in the Plan in the singular, masculine, feminine or
neuter form, they shall be construed as though they were also used in the
plural, feminine, masculine or non-neuter form, respectively, in all cases where
such interpretation is reasonable.

10.5 Plan Amendment. The Company may, by written resolution of its Board of
Directors or through action of the Compensation Committee of such Board, at any
time and from time to time, amend the Plan in whole or in part.

10.6 Plan Termination. The Company may, by written resolution of its Board of
Directors or through action of the Compensation Committee of such Board,
terminate the Plan at any time. In the event the Plan terminates, the
Participant’s Accounts shall be handled in the same manner as if the Participant
had terminated employment with the Company and all Affiliated Companies.

10.7 Choice of Law. To the extent not preempted by applicable federal law, the
construction and interpretation of the Plan shall be made in accordance with the
laws of the State of Minnesota, but without regard to any choice or conflict of
laws provisions thereof.

10.8 Acceptance of Terms. By electing to participate in the Plan, each
Participant shall be deemed to have accepted all of the provisions of the Plan,
and the terms and conditions set forth by the Plan Agent, and to have agreed to
be fully bound thereby.

10.9 Computational Errors. In the event mathematical, accounting, or similar
errors are made in maintaining Participant Accounts, the Plan Administrator or
the Plan Agent, as the case may be, may make such equitable adjustments as it
deems appropriate to correct such errors.

10.10 Communications. The Company, a Participating Employer or the Plan Agent
may, unless otherwise prescribed by any applicable state or federal law or
regulation, provide the Prospectus and any notices, forms or reports by using
either paper or electronic means.

 

-9-



--------------------------------------------------------------------------------

APPENDIX A

PENTAIR LTD.

INTERNATIONAL STOCK PURCHASE AND BONUS PLAN

Effective September 28, 2012

SECTION 1

BACKGROUND AND PURPOSE

1.1 Background. See “Section 1 – History and Background” of the Plan.

1.2 Purpose. The purpose of the terms and conditions of the Plan set forth in
this Appendix A (the “International Plan”) is to assist the Company and its
international subsidiaries in attracting and retaining personnel of outstanding
abilities, to motivate employees to dedicate their maximum productive effort on
behalf of the Company and its international branches and subsidiaries and to
encourage long-tem ownership of the Company’s common stock by such employees.

SECTION 2

DEFINITIONS

Unless the context clearly requires otherwise, (1) when capitalized, the terms
listed below shall have the meanings given below when used in this Section or
other parts of the International Plan and (2) when capitalized, terms used in
the International Plan that are not defined in the International Plan shall have
the meanings given in the other parts of the Plan.

(a) “Account” is the account maintained by the Company or its agent for each
Participant to hold shares of Stock purchased in accordance with the
International Plan, together with any other funds belonging to the Participant.

(b) “Alternate Currency” is any currency other than United States dollars.

(c) “Board” is the Board of Directors of the Company.

(d) “Committee” is the International Stock Plan Committee, which is a committee
of employees of the Company or its affiliates as appointed from time to time by
the Board to administer the International Plan.

(e) “Company” is Pentair Ltd., a Swiss company.

(f) “Distribution Date” is any business day on which the New York Stock Exchange
is open and conducting business.

(g) “Eligible Employee” is each Regular Employee of a Participating
International Affiliate who is at least eighteen (18) years of age and has
completed at least one (1) year of continuous employment with a Participating
International Affiliate and who is not covered by the parts of the Plan other
than this Appendix A.



--------------------------------------------------------------------------------

(h) “International Plan” is the Pentair Ltd. International Stock Purchase and
Bonus Plan, as described in this Appendix A effective September 28, 2012, and as
it may be amended from time to time thereafter.

(i) “Participant” is an Eligible Employee who is enrolled in the International
Plan.

(j) “Participating International Affiliate” is any branch office of the Company,
and any corporation or other form of business or association owned or
controlled, directly or indirectly, by the Company, whose Regular Employees are,
by action of the Committee, permitted to participate in the International Plan
and which is identified on Schedule 1 hereto. Notwithstanding the foregoing, any
branch office, corporation or other form of business or association that is
considered a Participating International Affiliate under the Pre-Merger
International ESPP immediately prior to the Commencement Date automatically
shall be considered a Participating International Affiliate hereunder on the
Commencement Date without further action by the Committee.

(k) “Plan” is the Pentair Ltd. Employee Stock Purchase and Bonus Plan as
described in this plan document effective September 28, 2012, and as it may be
amended from time to time thereafter.

(l) “Regular Employee” is each employee of a Participating International
Affiliate who works or is scheduled to work a minimum of fifteen (15) hours per
week.

(m) “Stock” is the registered shares of the Company, nominal value CHF 0.50 per
share, subject to any capital changes.

SECTION 3

ADMINISTRATION

3.1 Administrator. The International Plan shall be administered by the
Committee, which shall have full power and authority to interpret and construe
any provision of the International Plan, to adopt rules and regulations not
inconsistent with the International Plan for carrying out the purposes of the
International Plan with respect to matters not specifically covered herein, to
amend and revoke any rules or regulations so adopted and to appoint agents,
including a custodian. Except as otherwise provided herein or to the extent
required by law, any interpretation of the International Plan and any decision
on any matter within the discretion of the Committee which is made by the
Committee in good faith is binding on all persons. The Company may delegate its
duties under the International Plan to its agents or to the Committee.

3.2 Rulemaking Authority. The Committee shall, to the extent necessary or
desirable, establish any special rules for Eligible Employees, former employees,
or Participants located in a particular country. Such rules shall be set forth
in Appendices to this International Plan, which shall be deemed incorporated
into the International Plan.

 

-2-



--------------------------------------------------------------------------------

SECTION 4

PARTICIPATION

Each Eligible Employee may participate in the International Plan at any time
after the Commencement Date by delivering to the Participating International
Affiliate by which he or she is employed a completed and duly signed form
authorizing the relevant Participating International Affiliate to make
compensation deductions for the Participant for purposes of enabling the
Participant to make contributions to the International Plan as contemplated
herein.

Participation in the International Plan by Eligible Employees is entirely
voluntary. After the Commencement Date, participation in the International Plan
will begin as soon as practicable after the required form is received and
processed by the Participating International Affiliate and continue until the
Participant ceases to be an Eligible Employee, the Company terminates the
participation of the Participant pursuant to Section 9 or written termination by
the Participant of his or her participation in the International Plan is
received and processed by the relevant Participating International Affiliate.

Notwithstanding the foregoing, all Participants in the Pre-Merger International
ESPP as of the date immediately preceding the Commencement Date automatically
shall be considered Participants hereunder on the Commencement Date without
further action by such individuals and such individuals’ compensation deduction
agreements shall be given effect hereunder.

SECTION 5

PARTICIPANT CONTRIBUTIONS

Participants may make contributions for the purchase of Stock under the
International Plan in accordance with the following:

(a) Payroll Deductions. Participants may authorize the relevant Participating
International Affiliate to make periodic payroll deductions from the
Participant’s compensation for the purpose of purchasing Stock. The deductions
shall be forwarded by the relevant Participating International Affiliate to the
Company or its agent on behalf of the Participant. Such deductions must be at
least the minimum and not to exceed the maximum amounts set forth on Schedule 2
attached hereto for each Participating International Affiliate, which minimum
and maximum amounts shall be reviewed and adjusted annually by the Committee, as
appropriate. Payroll deductions will be automatically terminated when the
Participant’s applicable maximum amount is reached. A payroll deduction may be
decreased or increased (subject to the above limitations) once each calendar
quarter by the Participant completing and returning the appropriate payroll
deduction form to the relevant Participating International Affiliate. A payroll
deduction may be terminated at any time by the Participant giving written notice
to the relevant Participating International Affiliate. A Participant who
terminates his or her payroll deduction may not re-enroll in the International
Plan until the next calendar year, unless the termination of participation
resulted from the Participant’s termination of employment and he or she is
subsequently reemployed by any Participating International Affiliate, in which
case the Participant may re-enroll in the International Plan in the following
calendar quarter in accordance with the procedures set forth in Section 4 above.

 

-3-



--------------------------------------------------------------------------------

(b) Lump Sum Contributions. Participants may also make additional lump sum
contributions in amounts not to exceed the maximum amounts set forth on Schedule
2 per calendar quarter. Such lump sum contributions shall be made to the
relevant Participating International Affiliate which shall forward the
contribution to the Company or its agent on behalf of the Participant, and such
contributions shall not be subject to the bonus provisions described in
Section 6 below.

(c) Currency Conversion. The Company or its agent shall convert all funds
received from Participants in an Alternate Currency into United States dollars
in accordance with procedures established by the Committee.

SECTION 6

BONUS CONTRIBUTIONS

6.1 Employer Contributions. Each month, the Participating International
Affiliate which employs the Participant will forward to the Company or its agent
for such Participant’s Account a bonus equal to 25% of the amount contributed by
each Participant in the form of payroll deductions pursuant to Section 5(a),
subject to the limitations set forth therein. Notwithstanding the above, if a
Participant sells shares of Stock acquired under this International Plan within
the first year after their purchase, the relevant Participating International
Affiliate may terminate the payment of any further bonus contributions for such
Participant.

6.2 Taxation. The Participant is responsible for the payment of all income
taxes, employment, social insurance, welfare and other taxes under applicable
law relating to the bonus contributions made by the relevant Participating
International Affiliate, the purchase and sale of Stock pursuant to this
International Plan and the distribution of Stock or cash to the Participant in
accordance with this International Plan. The Participating International
Affiliate is authorized to make appropriate withholding deductions from each
Participant’s compensation, which shall be in addition to any payroll deductions
made pursuant to Section 5, and to pay such amounts to the appropriate tax
authorities in the relevant country or countries in satisfaction of any of the
above tax liabilities of the Participant under applicable law. All such payments
of applicable withholding tax in any relevant jurisdiction shall be the
obligation of the relevant Participating International Affiliate.

SECTION 7

PURCHASES, SALES AND WITHDRAWALS

7.1 Forwarding Funds. All funds deducted from a Participant’s compensation by
the relevant Participating International Affiliate, the bonus contributions made
by the relevant Participating International Affiliate and any lump sum
contributions made by such Participant shall be forwarded to the Company or its
agent, together with a list of Participants and the amounts allocable to their
respective Accounts. No interest shall be paid on such funds by the Company or
the Participating International Affiliates.

7.2 Purchasing Stock. Upon receipt of funds from the Participating International
Affiliates, the Company or it agent shall, as promptly as practicable, purchase
on the New York Stock Exchange, as agent for the Participants, as many whole
shares of Stock as the aggregate of

 

-4-



--------------------------------------------------------------------------------

such funds will permit, subject to applicable regulations. The relevant
Participating International Affiliate shall pay commissions on the purchases of
such Stock and such other related charges as may be agreed from time to time.

7.3 Recordkeeping. The Company or its agent shall maintain individual Accounts
for each Participant. Shares of Stock shall be allocated by the Company or its
agent at the average cost of Stock at the time of purchase to each Participant’s
Account in proportion to the amount received by the Company or its agent for the
account of each Participant. Allocations shall be made in full shares of Stock
and in fractional interests in shares.

7.4 Holding Stock. At the time of purchase of Stock under the International
Plan, each Participant for whom funds were received shall immediately acquire
full ownership of all Stock and of any fractional interest in Stock purchased
for his or her Account. The Company or its agent shall hold all shares purchased
for and on behalf of the Participants until:

(a) the Participant requests that some or all of the Stock in his or her Account
be issued to such Participant,

(b) the Participant requests the Company or its agent to sell some or all of the
Stock in his or her Account, or

(c) the Participant’s Account is terminated.

7.5 Distribution of Account. A Participant may request the Company or its agent
to (a) deliver all or some of the Stock held in the Participant’s Account or
(b) sell some or all of the Stock held in the Participant’s Account as of any
Distribution Date. If a Participant requests the Company or its agent to deliver
all or some of the Stock held in the Participant’s Account, such Stock shall, at
the option of the Participant as stipulated to the Company or its agent in
writing, be delivered (i) by means of electronic transfer to the brokerage or
bank account designated by the Participant or (ii) in hard copies by means of
registered mail to the mailing address designated by the Participant. Selling
commissions, the costs of converting U.S. dollars into the relevant Alternate
Currency after such sale and other service charges of the Company or its agent
shall be borne by the Participant. The Company or its agent shall sell the Stock
as soon as administratively feasible on or after the Distribution Date as
determined by the Company or its agent. The Company or its agent shall deliver
the proceeds of such sale to the Participant in the currency as specified by the
Participant, pursuant to rules established by the Committee. Such proceeds,
minus any costs charged to the Participant for commissions, currency conversion
and other related charges, shall be paid to the Participant as soon as
administratively feasible following the sale of Stock. Any gains or losses
attributable to the conversion of United States dollars to the Alternate
Currency in which the distribution is made will serve to increase or decrease,
as the case may be, the amount of the distribution to which the Participant is
entitled.

SECTION 8

ACCOUNTS AND REPORTS

Each Participant shall receive quarterly, or at such other intervals as may be
necessary or appropriate, a statement of activity from the Company or its agent
which shall include the following information:

(a) the amount contributed for the period by the Participant and the relevant
Participating International Affiliate pursuant to the International Plan;

 

-5-



--------------------------------------------------------------------------------

(b) the number of shares purchased for the Participant’s Account during the
period;

(c) the total number of shares held in the Participant’s Account; and

(d) such other information as the Committee shall specify from time to time.

SECTION 9

ENDING PARTICIPATION

9.1 Termination of Participation. A Participant may voluntarily terminate
participation in the International Plan at any time by giving written notice to
the Participating International Affiliate by which he or she is employed. In
addition, the Company may terminate a Participant’s Account and dispose of the
Stock therein pursuant to Section 9.2 if the Participant dies or terminates
employment for any reason with the relevant Participating International
Affiliate. A Participant whose participation in the International Plan
terminates may not reenter the International Plan during the same calendar year,
unless the termination of participation resulted from the Participant’s
termination of employment and he or she is subsequently reemployed by any
Participating International Affiliate.

9.2 Disposition of Account Upon Termination of Participation. Upon termination
of participation, a Participant shall direct the Company or its agent as to the
disposition of the Stock in his or her Account. If a Participant elects cash,
the Company or its agent shall sell the Stock allocated to the Participant’s
Account at the then current market price, and the Company or its agent shall
deliver the proceeds, less any brokerage commissions, currency conversion costs
and other related charges, to the Participant. If the terminating Participant
elects to receive Stock or makes no election, the Company or its agent shall
deliver to the Participant the number of full shares of Stock in his or her
Account plus cash for any fractional shares. In the event of the death of a
Participant, all elections shall be made by, and all distributions made to, the
designated beneficiary of the Participant or the legal representative of the
Participant’s estate, as provided in Section 11.2 below.

SECTION 10

RIGHTS AS A STOCKHOLDER

10.1 Voting and Other Rights. As soon as administratively practicable after the
Company announces a meeting of its shareholders, the Company or its agent shall
deliver to each Participant by mail or otherwise, all notices of meetings, proxy
statements and other shareholder materials. At the meeting, or any adjournment
thereof, the Company will vote shares of Stock credited to such Accounts as of
the record date for such vote in accordance with the instructions received by
the Company from Participants. The Company will not vote any shares of Stock
held in Accounts for which it has not received instructions from Participants in
time to be processed.

10.2 Dividends and Other Proceeds. Cash dividends received in respect of Stock
held in Accounts shall be credited by the Company or its agent to such Accounts.
All such cash

 

-6-



--------------------------------------------------------------------------------

shall be reinvested in Stock as promptly as practicable following receipt
thereof. The relevant Participating International Affiliate shall pay all
regular commissions in connection with the purchase of Stock constituting such
reinvestment of cash dividends. Stock dividends or stock splits in respect of
Stock held in the Accounts shall be credited to such Accounts without charge.
The Company shall direct its agent to sell all other securities and rights to
subscribe for shares received in respect of Stock, if any, held in the Accounts
and the proceeds therefrom shall be treated in the same manner as cash
dividends. All cash dividends payable on Stock held by the Company or its agent
for the Accounts shall be paid net of applicable United States withholding taxes
on such dividends which shall be withheld by the Company or its agent and paid
to the appropriate United States tax authorities. The Company or its agent shall
annually notify each Participant as part of its periodic reporting obligations
of the amount of such withholding applicable to each Participant’s Account to
enable such Participant to apply for any applicable tax credit in each such
Participant’s country.

SECTION 11

TRANSFER OF RIGHTS

11.1 Non-alienation. Notwithstanding Section 7.4, no shares of Stock held in a
Participant’s Account or any Participant’s interest in this International Plan
shall be transferable by a Participant, subject to the Participant’s right to
sell such Stock, receive such Stock or terminate his or her participation in
this International Plan as elsewhere provided herein, and no assets in any
Account or any other benefit under this International Plan may in any manner be
mortgaged, alienated, sold, transferred, assigned, pledged, encumbered or
charged, and any attempt to do so is void. No such assets in an Account or any
such benefit shall be subject to the debts, contracts, liabilities, engagements
or torts of the person entitled to such assets or benefits.

11.2 Rights of Beneficiary. Unless otherwise required by local law or the
Committee, a Participant may, by signing a form furnished by the Committee,
designate any legal or natural person or persons who shall be entitled to
exercise the Participant’s rights hereunder or to which the Participant’s
benefits are to be paid if the Participant dies before receiving all benefits
payable under this International Plan. A beneficiary designation will be
effective only when the signed form is filed while the Participant is alive with
the Participating International Affiliate which employs the Participant. Filing
a new signed beneficiary designation form will cancel all beneficiary
designation forms signed earlier. If a Participant has not designated a
beneficiary, the Participant’s Account shall be disposed of and distributed by
the Company or its agent to the legal representative of the Participant’s estate
in accordance with applicable law.

SECTION 12

MISCELLANEOUS

12.1 Term of International Plan. Contingent upon the consummation of the Merger,
this International Plan shall be effective September 28, 2012, or such other
date as the Merger is consummated, and shall remain in effect for a period of
ten (10) years after such effective date, unless earlier terminated as provided
in Section 12.2(b).

 

-7-



--------------------------------------------------------------------------------

12.2 Amendment and Termination.

(a) Plan Amendment. The Company may, by written resolution of the Board or
through action of the Compensation Committee of such Board, at any time and from
time to time, amend the International Plan in whole or in part.

(b) Plan Termination. The Company may, at any time, by written resolution of the
Board or through action of the Compensation Committee of such Board, terminate
the International Plan. In addition, the Board or the Compensation Committee of
the Board may at any time terminate this International Plan as to any individual
Participating International Affiliate. All shares of Stock and cash, if any, in
Accounts of affected Participants shall, pursuant to rules adopted by the
Committee, be distributed as soon as administratively feasible after such
termination.

12.3 Employment Relationship.

(a) Tenure of Employment. Nothing in this International Plan shall confer on any
Participant any express or implied right to employment or continued employment
by the Company or any Participating International Affiliate, whether for the
duration of the International Plan or otherwise.

(b) Contract of Employment. This International Plan shall not form part of any
contract of employment between the Company or any of the Participating
International Affiliates nor shall this International Plan amend, abrogate or
affect any existing employment contract between the Company or any of the
Participating International Affiliates and their respective employees. Nothing
in this International Plan shall confer on any person any legal or equitable
right against the Company or any of its affiliates, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or any
of its affiliates.

(c) Severance. Neither the Stock purchased hereunder, any bonus contributions
made hereunder nor other benefits conferred hereby shall form any part of the
wages or salary of any Eligible Employees for purposes of severance pay or
termination indemnities, irrespective of the reason for termination of
employment. Under no circumstances shall any person ceasing to be an employee of
the Company or any of its affiliates be entitled to any compensation for any
loss of any right or benefit under this International Plan which such employee
might otherwise have enjoyed but for ceasing to be an employee, whether such
compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise.

12.4 Voluntary Participation. Participation in the International Plan is
entirely voluntary, and by maintaining the International Plan the Company is not
making a recommendation as to whether any Eligible Employee should invest in
Stock. Investment in any stock involves risk, and each Eligible Employee must
decide whether to accept the risk of investing in Stock.

12.5 Communications. The Company or a Participating International Affiliate may,
unless otherwise prescribed by applicable laws or regulations, provide the
prospectus and any notices, forms or reports by using either paper or electronic
means.

 

-8-



--------------------------------------------------------------------------------

12.6 Acceptance of Terms. By participating in the International Plan, each
Participant shall be deemed to have accepted all the conditions of the
International Plan and the terms and conditions of any rules and regulations
adopted by the Committee or the Company and shall be fully bound thereby.

 

-9-



--------------------------------------------------------------------------------

The undersigned, by authority of the Compensation Committee of the Board of
Directors of Pentair Ltd., does hereby execute the foregoing document for and on
behalf of Pentair Ltd. effective as of September 28, 2012.

 

    PENTAIR LTD. Dated:                          By  

 

      Angela D. Lageson       Senior Vice President,       General Counsel, and
Secretary

 

-10-



--------------------------------------------------------------------------------

Exhibit A

Special Rules - Germany

These special rules, adopted pursuant to Section 3.2 of the Pentair Ltd.
International Stock Purchase and Bonus Plan, modify the terms of such Plan as in
effect in Germany as follows:

The following section is added to Section 11, Transfer of Rights, of the
International Plan:

11.3 Provisions Applicable in Germany. Notwithstanding the foregoing, if prior
to the transfer of the Stock in a Participant’s Account to such Participant’s
designated beneficiary the Company or its agent receives a certified copy of a
Certificate of Heirship (“Erbschein”), then the Company or its agent shall
transfer the relevant shares of Stock to only the person or persons named in
such Certificate, without regard to whether such person demands the sale of
Stock and payment in cash and without any further obligation on the part of the
Company or its agent to investigate such transferees’ rights. If the Company or
its agent transfers the Stock to a designated beneficiary or a person named in
the Erbschein, the Company or its agent shall be released from all obligations
to the Participant and the Participant’s successors, assigns, and other persons
who may have an interest in the Participant’s Account.

 

A-1



--------------------------------------------------------------------------------

Schedule 1

Participating International Affiliates

SCHEDULE 1

PARTICIPATING INTERNATIONAL AFFILIATES

 

Participating
International Affiliate

  

Effective Date

Schroff GmbH    August 31, 1998 Pentair Water France S.A.S.    October 1, 1999
Schroff S.A.S.    February 1, 1999 Schroff UK Ltd.    September 1, 1999 Schroff
K.K.    April 1, 1999 Pentair Water Belgium B.V.B.A.*    January 1, 2002 Pentair
Water Filtration UK Ltd.    September 1, 2003 Pentair Water Filtration France
S.A.S    September 1, 2003 Schroff S.r.l.    September 1, 2003 Pentair Water
Italy S.r.l.    September 1, 2003 Schroff Scandinavia AB    October 1, 2004
Hoffman Schroff PTE Ltd.    October 1, 2004 Pentair Water Australia PTY Ltd.   
October 1, 2004 Pentair Water New Zealand Ltd.    October 1, 2004 Pentair Water
Germany GmbH    October 1, 2004 Nocchi Pompe S.a.r.l.    October 1, 2004 Shurflo
Ltd.    October 1, 2004 Hypro EU Ltd.    October 1, 2004 Pentair Water Belgium
BVBA**    December 29, 2006 Pentair Manufacturing Belgium BVBA    April 1, 2007
Pentair Manufacturing France S.A.S.    May 1, 2007 Pentair Manufacturing Italy
s.r.l.    October 1, 2007 Pentair International, S.A.R.L. (Switzerland)   
February 26, 2007 Jung Pumpen GmbH    April 28, 2010 Jung Pumpen S.A.R.L.   
April 28, 2010 Pentair Services France S.A.S.    January 1, 2010 Everpure Japan
K.K.    April 28, 2010

 

* With respect to the period ending December 29, 2006.

** With respect to the period beginning December 29, 2006, on which date Pentair
Water Belgium BVBA merged with and into Pentair Belgium BVBA, which
simultaneously changed its corporate name to Pentair Water Belgium BVBA.

 

Schedule-1



--------------------------------------------------------------------------------

Schedule 2

Minimum and Maximum Deductions

 

Participating International Affiliate

   Monthly
Minimum
Deduction      Monthly
Maximum
Deduction      Quarterly
Maximum
Contributions  

Schroff GmbH

   € 10       € 750       € 3,000   

Pentair Water France SAS

   € 10       € 750       € 3,000   

Schroff S.A.S.

   € 10       € 750       € 3,000   

Schroff UK Ltd.

   £ 6       £ 450       £ 1,800   

Schroff K.K.

   ¥ 1,400       ¥ 100,000       ¥ 400,000   

Pentair Water Belgium B.V.B.A

   € 10       € 750       € 3,000   

Pentair Water Filtration UK Ltd.

   £ 6       £ 450       £ 1,800   

Pentair Water Filtration France S.A.S

   € 10       € 750       € 3,000   

Schroff S.r.l.

   € 10       € 750       € 3,000   

Pentair Water Italy S.r.1.

   € 10       € 750       € 3,000   

Schroff Scandinavia AB

   SEK 90       SEK 6,750       SEK 27,000   

Hoffman Schroff PTE Ltd.

   S$ 20       S$ 1,500       S$ 6,000   

Pentair Water Australia PTY Ltd.

   A$ 20       A$ 1,300       A$ 5,000   

Pentair Water New Zealand Ltd.

   NZ$ 20       NZ$ 1,300       NZ$ 5,000   

Pentair Water Germany GmbH

   € 10       € 750       € 3,000   

Nocchi Pompe S.a.r.l.

   € 10       € 750       € 3,000   

Shurflo Ltd.

   £ 6       £ 450       £ 1,800   

Hypro EU Ltd.

   £ 6       £ 450       £ 1,800   

Pentair Manufacturing Belgium BVBA

   € 10       € 750       € 3,000   

Pentair Manufacturing France S.A.S.

   € 10       € 750       € 3,000   

Pentair Manufacturing Italy s.r.l.

   € 10       € 750       € 3,000   

Pentair International, S.A.R.L. (Switzerland)

   CHF 16       CHF 1,200       CHF 4,800   

Jung Pumpen GmbH

   € 10       € 750       € 3,000   

Jung Pumpen S.A.R.L.

   € 10       € 750       € 3,000   

Pentair Services France S.A.S.

   € 10       € 750       € 3,000   

Everpure Japan K.K.

   ¥ 1,400       ¥ 100,000       ¥ 400,000   

 

Schedule-2